         Case 4:20-cv-00020-LPR Document 18 Filed 08/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADIE, Individually and on                                         PLAINTIFFS
Behalf of All Others Similarly Situated

v.                                  No. 4:20-cv-00020-LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                           DEFENDANT


                                NOTICE OF COMPLIANCE

       Defendant, Pulaski County Special School District, hereby files this Notice of Compliance

with the Court’s directives in its Order dated August 12, 2020 (ECF Doc. 17) by providing the

requested information in Excel format to counsel for Plaintiffs on August 18, 2020.

                                            Respectfully submitted,

                                            BEQUETTE, BILLINGSLEY & KEES, P.A.
                                            425 West Capitol Avenue, Suite 3200
                                            Little Rock, AR 72201-3469
                                            Phone: (501) 374-1107
                                            Fax: (501) 374-5092
                                            Email: jbequette@bbpalaw.com
                                            Email: ckees@bbpalaw.com

                                            By:            Cody Kees
                                                    Jay Bequette, Ark. Bar #87012
                                                    W. Cody Kees, Ark. Bar #2012118
